DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                       NICOLE A. MCINTOSH,
                            Appellant,

                                    v.

                INTERNATIONAL LOCATE & ASSET,
                           Appellee.

                              No. 4D21-433

                             [March 25, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Natasha DePrimo, Judge; L.T. Case Nos. COWE07-
023875 (82) and CACE20-16867 (AP).

  Quoc Van, Sanford, for appellant.

   Hugh Shafritz and Aaron F. Miller of Shafritz and Associates, P.A.,
Delray Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.